                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

GENWORTH LIFE AND ANNUITY
INSURANCE COMPANY,

                  Plaintiff-in-Interpleader,

v.                                                            Civ. No. 5:19-cv-00338

WILLIAM B. SHERIDAN, et al.,

                  Defendants-in-Interpleader.


                   NOTICE OF WITHDRAWAL OF
     MOTION FOR RECEIPT AND DEPOSIT OF INTERPLEADER FUNDS
                      WITHOUT PREJUDICE

       Plaintiff-in-Interpleader Genworth Life and Annuity Insurance Company (“Genworth”)

hereby provides notice that it withdraws its previously filed Motion for Receipt and Deposit of

Interpleader Funds (DE 5) without prejudice.

       This the 19th day of August, 2019.

                                               WOMBLE BOND DICKINSON (US) LLP

                                     By:       /s/ Jesse A. Schaefer
                                               Elizabeth J. Bondurant, N.C. State Bar No. 12447
                                               Jesse A. Schaefer, N.C. State Bar No. 44773
                                               555 Fayetteville Street, Suite 1100
                                               Raleigh, NC 27601
                                               Telephone: (919) 755-8182
                                               Facsimile: (919) 755-6082
                                               Emails: Lisa.Bondurant@wbd-us.com;
                                               Jesse.Schaefer@wbd-us.com

                                               Counsel for Plaintiff-in-Interpleader Genworth Life
                                               and Annuity Insurance Company




          Case 5:19-cv-00338-FL Document 11 Filed 08/19/19 Page 1 of 2
                               CERTIFICATE OF SERVICE

        This is to certify that a copy of the foregoing document was filed electronically with the
Clerk of Court using CM/ECF system with notice of case activity to be generated and sent
electronically by the Clerk of Court to the following parties registered to receive such service:

       N/A

      And was served upon all other parties by deposit in the United States Mail, Certified
Mail/Return Receipt Request, postage prepaid, addressed as follows:

Koreen English                                       William B. Sheridan
2817 Cinema Drive                                    406 N. Harrison Place Lane
Fuquay-Varina, NC 27526                              Fuquay-Varina, NC 27526

Ryan C. Sheridan
406 N. Harrison Place Lane
Fuquay-Varina, NC 27526


       This the 19th day of August, 2019.
                                              WOMBLE BOND DICKINSON (US) LLP

                                      By:     /s/ Jesse A. Schaefer
                                              Jesse A. Schaefer, N.C. State Bar No. 44773
                                              555 Fayetteville Street, Suite 1100
                                              Raleigh, NC 27601
                                              Telephone: (919) 755-8182
                                              Facsimile: (919) 755-6082
                                              Email: Jesse.Schaefer@wbd-us.com

                                              Counsel for Plaintiff in Interpleader Genworth Life
                                              and Annuity Insurance Company




                                                 2

           Case
WBD (US) 47351083   5:19-cv-00338-FL Document 11 Filed 08/19/19 Page 2 of 2
